Order, Supreme Court, Bronx County (Bertram Katz, J.), entered on or about November 26, 1997, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff asserts that defendant supermarket failed to maintain the entrance to its premises in a safe condition. Whether plaintiff should have observed and avoided the empty carton that allegedly caused her to fall and whether defendant created the hazardous condition or had notice of it are issues of fact. Concur — Milonas, J. P., Ellerin, Wallach and Tom, JJ.